In an action to recover money owed, the plaintiff appeals, inter alia, on the ground of inadequacy, from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated June 25, 2004, which, after a nonjury trial, is in his favor and against the defendant Malote Malota only in the principal sum of $900.
Ordered that the judgment is affirmed, with costs.
The plaintiff failed to demonstrate that the Supreme Court’s determination after a nonjury trial could not have been reached upon any fair interpretation of the evidence (see Rivera v TRW Tit. Ins. of N.Y., 309 AD2d 740 [2003]).
The plaintiffs remaining contentions are without merit. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.